Title: From James Madison to John H. I. Browere, 1 November 1825
From: Madison, James
To: Browere, John H. I.


        
          Dr. Sir
          Montpr. Novr. 1. 1825
        
        Yr letter from O. C. House was duly delivered, and I recd by the last mail that Ocr. 26th. from Washington.
        According to your request the Heads of Mr. Jefferson & Dr. Cooper with the moulds &c have been packed up & only await an oppy to be forwarded.

I wish they could have gone with the other boxes under your own care fearing delays if nothing worse from the succession of hands thro’ which they must pass. I fear too the articles will not reach Washington, before you leave it, if that be at as early a day as you suggest.
        You are very kind in your inquiries as to our health, which I have the pleasure of saying, is not to be complained of. With an offer of our joint wishes for a continuance of yours, and satisfactory accomplisht of your professional plans, I beg you to accept the expression of my friendly respects.
      